Citation Nr: 1607869	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  10-48 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James Votaw


WITNESSES AT HEARING ON APPEAL

Veteran, James Votaw, and B.W.




ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from February 1999 to August 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which, in relevant part, the RO denied an increased disability rating for the Veteran's service-connected low back disorder and service connection for a neck disorder, as well as entitlement to a TDIU.

The Veteran, along with her father and her boyfriend (now her husband) appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in February 2011.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).  Thereafter, the Board issued a decision denying the Veteran's claims for an increased disability rating for her service-connected low back disability and service connection for a neck disorder.  In addition, pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Board picked up the Veteran's claim for entitlement to a TDIU and remanded that issue to the RO for appropriate notice and assistance in developing the claim.

The Board notes that the Veteran filed a general Notice of Disagreement in March 2010.  In April 2010, the RO contacted the Veteran requesting clarification as to what issues she was disagreeing with and she responded the increased rating for the low back disability and service connection for neck pain.  Thus, the RO issued a Statement of the Case in October 2010 as to those two issues only.  In December 2010, the Veteran submitted a VA Form 9 perfecting her appeal to those issues but also stating she wanted to appeal the "issue of being unemployable."  In a December 14, 2010 letter, the RO advised the Veteran that her VA Form 9 could not be taken as a Notice of Disagreement as to the issue of a TDIU as it was not filed timely (i.e., within one year of the issuance of the rating decision).  The RO took a January 2011 letter from the Veteran as a Notice of Disagreement with that decision and issued a Statement of the Case in May 2013.  Thereafter, the Veteran perfected an appeal as to this issue in June 2013.

The Board notes that, at the time of the February 2011 Board hearing, the Veteran, via her representative, argued that the Notice of Disagreement filed in March 2010 indicated she disagreed with all the denials in the May 2009 rating decision and, therefore, the issue of entitlement to a TDIU should have been on appeal.  At the time of the January 2014 Board decision, it appears that the issue of the timeliness of the Notice of Disagreement regarding the denial of entitlement to a TDIU in the May 2009 rating decision was also before the Board.  At that time, however, the Board determined that, pursuant to Rice, the claim for a TDIU was part of the Veteran's claim for an increased disability rating for the service-connected low back disability, and considered that issue to be moot as Rice overrides the normal appeal procedure.  This separate timeliness appeal, therefore, was closed and the appeal for a TDIU was included in the January 2014 decision as an issue on appeal.  These actions, however, were not clearly indicated in the January 2014 decision.

Consequently, at the present time, the Board finds that the claim for a TDIU remains on appeal and is not based upon a new claim, but rather is on appeal from the May 2009 rating decision as part of the Veteran's claim for an increased disability rating for her service-connected low back disability.  Hence, the appeal period under consideration is from the time of the Veteran's claim in February 2009, as may be altered by regulation.

Finally, the Board notes that, during the pendency of her appeal, the Veteran was married and changed her name.  Such change is indicated on the Title page of this decision showing her present name and past names.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a lack of evidence to adjudicate the Veteran's claim because there is no evidence to show the Veteran's level of functioning due to her service-connected low back disability from 2011 to the present.  The last treatment records (private) showing treatment for the Veteran's low back disability are from July 2009.  The last VA examination of record is from October 2010.  The last lay statements regarding her functioning are from the February 2011 Board hearing and a March 2011 statement from her mother, except for a VA Form 21-8940 the Veteran submitted in April 2014.

The Board notes that the October 2010 VA examination report, along with the February 2011 and March 2011 testimony and statement, appear to indicate the Veteran had undergone treatment the records of which had not been associated with the claims file, to wit, prolotherapy.  In addition, given the report of the severity of the Veteran's low back disability at the February 2011 hearing, the Board finds it likely that she has been in continuing treatment since July 2009 and, therefore, there are likely current treatment records that have not been associated with the claims file that may be relevant to her claim for a TDIU.  

Furthermore, the Board finds that the last VA examination was conducted in October 2010 demonstrating the severity of the Veteran's low back disability, which was more than five years ago.  Moreover, although reciting the Veteran's self-report of the effects her disability had on her employability at that time, the October 2010 VA examiner did not provide a medical opinion as to the Veteran's employability.  Nor did the previous VA examiner who performed a spine examination in March 2009.  Although time itself is not a reason to find this examination inadequate, the lack of a medical opinion regarding the Veteran's employability along with the time lapse since the last examination would warrant remand for a contemporaneous VA examination with an appropriate medical opinion.

Finally, the Board notes that the Veteran admits to working part-time for her parents as a bookkeeper/clerk and receiving $2,000.00 a month from them for that work; however, it is argued that such work constitutes marginal employment.  Under 38 C.F.R. § 4.16(a), marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  

In the present case, the Veteran works for her parents in their restaurant business.  According to her VA 21-8940, she worked no more than 12 hours per week in 2009 and since then has worked only 1 to 4 hours per week, and yet she is paid $2,000.00 per month.  Even assuming a $15 per hour wage as a bookkeeper, the Board notes that such wage would not equal even half of what the Veteran has been paid by her parents for the most hours of work she has performed.  Consequently, the fact that the Veteran may have earnings that are over the poverty threshold is not determinative of the issue of whether the work she has been performing is marginal.

Finally, the Board notes that the Veteran is only service-connected for two disabilities - residuals of a right ankle fracture, evaluated as zero percent disabling, and her low back disability, evaluated as 40 percent disabling since January 2002.  A schedular TDIU requires that there either be a single disability rated as 60 percent disabling, or, in cases where there is more than one service-connected disability, that there be one disability rated as 40 percent disabling with a combined disability rating of 70 percent.  See 38 C.F.R. § 4.16(a).  In the present case, therefore, the Veteran service-connected disabilities do not meet the criteria for a schedular TDIU.  However, if there is evidence that she is unemployable due to her service-connected disability or disabilities, referral for extraschedular consideration would be warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to identify all treatment she has received for her low back disability, whether VA or non-VA, since August 2009.  

Any VA treatment records identified should be obtained and associated with the claims file.  

For all non-VA medical care providers, the Veteran should be asked to provide a release form for VA to obtain such records.  The Veteran should be advised that, in lieu of submitting a completed release form, she can submit these private medical treatment records to VA herself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  The Veteran and her representative should be notified of unsuccessful efforts in this regard and afforded an opportunity to submit the identified records.

2.  When the above development has been accomplished and any available evidence has been obtained, the Veteran should be scheduled for a VA spine examination to determine the current severity of her service-connected low back disability.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner should indicate in the report that the claims file was reviewed.

All necessary tests and studies should be conducted in order to ascertain the severity of the Veteran's service-connected low back disability.  The examiner should determine the limitation of motion, if any, of the Veteran's thoracolumbar spine and discuss whether there is pain on movement, swelling, tenderness, deformity or atrophy of disuse.  The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity. 

The examiner should also elicit from the Veteran information as to how her service-connected low back disability alone (or in conjunction with her service-connected residual of right ankle fracture) affects her ability to perform the normal functions of employment.  After considering the Veteran's self-report along with the medical and lay evidence dating back to 2008, the examiner should provide a medical opinion as to whether the Veteran's service-connected low back disability (either alone or in conjunction with her service-connected residual of right ankle fracture) has prevented her from obtaining and sustaining a substantially gainful occupation at any time since February 2009.  A clear and concise explanation setting forth the reasons for the opinion given should be provided.

3.  Thereafter, the Veteran's claim should be readjudicated, to include consideration of whether any employment she has performed since 2009 was marginal and whether referral for extraschedular consideration is warranted.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and her representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


